In a custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Westchester County (Tolbert, J.), entered February 21, 1995, which, after a hearing, granted custody to the child’s maternal aunt.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
After the order appealed from was entered, the father petitioned for custody of the subject child. His application for custody was granted by order of the Family Court, Westchester County (Tolbert, J.), entered May 1, 1997. Since the father has been awarded custody of the subject child, the instant appeal is academic. Miller, J. P., Sullivan, Joy and Altman, JJ., concur.